Cline, Judge:
These are appeals for reappraisement of chairs imported from Mexico.
At the trial, counsel for the plaintiff stated:
* * * The advance in value is so insignificant that to try to establish any of the facts would in any event refute it, because we have to go to Mexico to establish the fluctuating market.
Consequently, since there was a fluctuating market and there could have been an honest difference of opinion, we are willing to abandon, because we feel that we will get our best relief from the petition for remission of additional duties, which is a greater sum.
Judge Cline: Then this case is abandoned without prejudice as to the good faith in the remission case; is that what you want?
Mr. Stein: That is right.
Mr. Welsh: You can say Mr. Welsh makes that concession upon the advice of the Appraiser, Mr. Kleinman,
The appeals for reappraisement are therefore dismissed without prejudice as to the good, faith in the remission case. Judgment will be rendered accordingly.